Order entered August 27, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-19-00612-CV

                                      CAROL BECKA, Appellant

                                                 V.

                                      DAVID BECKA, Appellee

                       On Appeal from the 417th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 417-54420-2008

                                             ORDER
       Before the Court is the August 23, 2019 request of Kathy Bounds, Official Court

Reporter for the 417th Judicial District Court, for an extension to August 26, 2019 to file the

reporter’s record. As of today’s date, the reporter’s record has not been filed. Accordingly, we

DENY the motion as moot.

       On the Court’s own motion, we ORDER Ms. Bounds to file the reporter’s record within

ten days of the date of this order.

                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE